        Case 1:17-cv-05353-GBD-HBP Document 58 Filed 04/15/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


  NICHOLAS PARKER,on behalf of himself               CASE NO. 17-CV-5353-GBD
  and all others similarly situated
                                                     JUDGE GEORGE B. DANIELS
                 Plaintiff,

  vs.                                                DECLARATION OF MICHAEL J.
                                                     RUTTINGER IN SUPPORT OF
  UNITED INDUSTRIES CORPORATION,                     MEMORANDUM OF LAW IN
                                                     OPPOSITION TO PLAINTIFF'S
                 Defendant.                          MOTION FOR CLASS
                                                     CERTIFICATION,APPOINTMENT OF
                                                     CLASS REPRESENTATIVE,AND
                                                     APPOINTMENT OF CLASS COUNSEL


        I, MICHAEL J. Ruttinger, declare as follows:

        1.     I am an attorney admitted to practice law in the State of Ohio and have been

admitted pro hac vice in this action. I am an attorney at the law firm of Tucker Ellis LLP and

counsel for Defendant United Industries Corporation ("UIC") in this action. I have personal

knowledge of the matters stated herein and, if called upon, I could and would competently testify

to the matters contained in this Declaration.

        2.     Attached as Exhibit A is a true and correct copy of excerpts from the December 19,

2018 Deposition of Mr. Stephen Schwallie.

        3.     Attached as Exhibit B is a true and correct copy ofa Declaration executed by UIC's

expert witness in this matter, Dr. William A. Donahue, dated March 21, 2019 and disclosed to

Plaintiff pursuant to Federal Rule of Civil Procedure 26(a)(2).

        4.     Attached as Exhibit C is a true and correct copy of a Rebuttal Declaration executed

by UIC's expert witness in this matter, Dr. Denise Martin, dated April 15, 2019, which is being

disclosed to Plaintiff consistent with Federal Rule of Civil Procedure 26(a)(2).
      Case 1:17-cv-05353-GBD-HBP Document 58 Filed 04/15/19 Page 2 of 3



       5.      Attached as Exhibit D S\ K ][^O KXN MY[[OM] MYZb YP K 7OMVK[K]SYX OaOM^]ON Lb G<6e\

Senior Director of Research and Development, Kathleen Cearnal, dated April 11, 2019.

       6.      Attached as Exhibit E is a true and correct copy of excerpts from the December 18,

2018 Deposition of Mr. Travis Wood.

       7.      Attached as Exhibit F is a true and correct copy of excerpts from the December 20,

2018 Deposition of Ms. Kathleen Cearnal.

       8.      Attached as Exhibit G is a true and correct copy of a Rebuttal Declaration executed

Lb G<6e\ OaZO[] `S]XO\\ SX ]RS\ WK]]O[& 7[( ISVVSKW 4( 7YXKR^O& NK]ON 4Z[SV 15, 2019, which is

being disclosed to Plaintiff consistent with Federal Rule of Civil Procedure 26(a)(2).

       9.      Attached as Exhibit H are true and correct copies of Declarations executed by two

consumers of Cutter Natural Insect Repellent, including the Declaration of Amy L. Applebaum,

dated April 11, 2019, and the Declaration of Jennifer Stansbury, dated April 10, 2019.

       10.     Attached as Exhibit I are true and correct copies of subpoenas issued by the Parties

in this action to Consumers Union, the entity that publishes Consumer Reports. The parties

attempted to subpoena documents and information from the Consumers Union, but the company

refused to comply with either subpoena.

       11.     Attached as Exhibit J is a true and correct copy of excerpts from the February 22,

2018 Deposition of Plaintiff Nicholas Parker.

       12.     Attached as Exhibit K are true and correct copies of the label for Cutter Natural

Insect Repellent.

       13.     Attached as Exhibit L is a true and correct copy of the Declaration of Colin Weir,

dated March 21, 2019.




                                                2
       Case 1:17-cv-05353-GBD-HBP Document 58 Filed 04/15/19 Page 3 of 3



                                        VERIFICATION

        I declare under penalty of perjury under the laws ofthe United States that the foregoing is

true and correct.

        Executed this 15th Day of April, 2019, in Cleveland, Ohio.




                                                                     Michael J. Ruttinger




                                                 3
4186173.1
